Exhibit 10.22 The CORPORATEplan for RetirementSM Fidelity Basic Plan Document No. 02 The CORPORATEplan for RetirementSMBasic Plan Document 02 10/9/2003 Ó2orp. All rights reserved. 1 The CORPORATEplan for RetirementSM Preamble. Article 1.Adoption Agreement. Article 2.Definitions. 2.01.Definitions. 2.02.Pronouns. 2.03.Special Effective Dates. Article 3.Service. 3.01.Crediting of Eligibility Service 3.02.Re-Crediting of Eligibility Service Following Termination of Employment. 3.03.Crediting of Vesting Service. 3.04.Application of Vesting Service to a Participant's Account Following a Break in Vesting Service. 3.05.Service with Predecessor Employer. 3.06.Change in Service Crediting. Article 4.Participation. 4.01.Date of Participation. 4.02.Transfers Out of Covered Employment. 4.03.Transfers Into Covered Employment. 4.04.Resumption of Participation Following Reemployment. Article 5.Contributions. 5.01.Contributions Subject to Limitations. 5.02.Compensation Taken into Account in Determining Contributions. 5.03.Deferral Contributions. 5.04.Employee Contributions. 5.05.No Deductible Employee Contributions. 5.06.Rollover Contributions. 5.07.Qualified Nonelective Employer Contributions. 5.08.Matching Employer Contributions. 5.09.Qualified Matching Employer Contributions. 5.10.Nonelective Employer Contributions. 5.11.Vested Interest in Contributions. 5.12.Time for Making Contributions. 5.13.Return of Employer Contributions. Article 6.Limitations on Contributions. 6.01.Special Definitions. 6.02.Code Section 402(g) Limit on Deferral Contributions. 6.03.Additional Limit on Deferral Contributions 6.04.Allocation and Distribution of "Excess Contributions" 6.05.Reductions in Deferral Contributions to Meet Code Requirements. 6.06.Limit on Matching Employer Contributions and Employee Contributions 6.07.Allocation, Distribution, and Forfeiture of "Excess Aggregate Contributions" 6.08.Aggregate Limit on "Contribution Percentage Amounts" and "Includable Contributions" 6.09.Income or Loss on Distributable Contributions. 6.10.Deemed Satisfaction of "ADP" Test 2 6.11.Deemed Satisfaction of "ACP" Test With Respect to Matching Employer Contributions 6.12.Code Section 415 Limitations. Article 7.Participants' Accounts. 7.01.Individual Accounts. 7.02.Valuation of Accounts. Article 8.Investment of Contributions. 8.01.Manner of Investment. 8.02.Investment Decisions. 8.03.Participant Directions to Trustee. Article 9.Participant Loans. 9.01.Special Definitions. 9.02.Participant Loans. 9.03.Separate Loan Procedures 9.04.Availability of Loans. 9.05.Limitation on Loan Amount. 9.06.Interest Rate. 9.07.Level Amortization. 9.08.Security. 9.09.Transfer and Distribution of Loan Amounts from Permissible Investments. 9.10.Default. 9.11.Effect of Termination Where Participant has Outstanding Loan Balance. 9.12.Deemed Distributions Under Code Section 72(p). 9.13.Determination of Account Value Upon Distribution Where Plan Loan is Outstanding. Article 10.In-Service Withdrawals. 10.01.Availability of In-Service Withdrawals. 10.02.Withdrawal of Employee Contributions. 10.03.Withdrawal of Rollover Contributions. 10.04.Age 59 1/2 Withdrawals. 10.05.Hardship Withdrawals. 10.06.Preservation of Prior Plan In-Service Withdrawal Rules. 10.07.Restrictions on In-Service Withdrawals. 10.08.Distribution of Withdrawal Amounts. Article 11.Right to Benefits. 11.01.Normal or Early Retirement. 11.02.Late Retirement. 11.03.Disability Retirement. 11.04.Death. 11.05.Other Termination of Employment. 11.06.Application for Distribution. 11.07.Application of Vesting Schedule Following Partial Distribution. 11.08.Forfeitures. 11.09.Application of Forfeitures. 11.10.Reinstatement of Forfeitures. 11.11.Adjustment for Investment Experience Article 12.Distributions. 12.01.Restrictions on Distributions. 12.02.Timing of Distribution Following Retirement or Termination of Employment. 3 12.03.Participant Consent to Distribution. 12.04.Required Commencement of Distribution to Participants. 12.05.Required Commencement of Distribution to Beneficiaries. 12.06.Whereabouts of Participants and Beneficiaries. Article 13.Form of Distribution. 13.01.Normal Form of Distribution Under Profit Sharing Plan. 13.02.Cash Out Of Small Accounts. 13.03.Minimum Distributions. 13.04.Direct Rollovers. 13.05.Notice Regarding Timing and Form of Distribution. 13.06.Determination of Method of Distribution. 13.07.Notice to Trustee. Article 14.Superseding Annuity Distribution Provisions. 14.01.Special Definitions. 14.02.Applicability. 14.03.Annuity Form of Payment. 14.04."Qualified Joint and Survivor Annuity" and "Qualified Preretirement Survivor Annuity Requirements". 14.05.Waiver of the "Qualified Joint and Survivor Annuity" and/or "Qualified Preretirement Survivor Annuity Rights". 14.06.Spouse's Consent to Waiver. 14.07.Notice Regarding "Qualified Joint and Survivor Annuity" 14.08.Notice Regarding "Qualified Preretirement Survivor Annuity" 14.09.Former Spouse. Article 15.Top-Heavy Provisions. 15.01.Definitions. 15.02.Application. 15.03.Minimum Contribution. 15.04.Modification of Allocation Provisions to Meet Minimum Contribution Requirements. 15.05.Adjustment to the Limitation on Contributions and Benefits. 15.06.Accelerated Vesting. 15.07.Exclusion of Collectively-Bargained Employees. Article 16.Amendment and Termination. 16.01.Amendments by the Employer that do Not Affect Prototype Status. 16.02.Amendments by the Employer that Affect Prototype Status. 16.03.Amendment by the Mass Submitter Sponsor and the Prototype Sponsor 16.04.Amendments Affecting Vested and/or Accrued Benefits. 16.05.Retroactive Amendments. 16.06.Termination. 16.07.Distribution upon Termination of the Plan. 16.08.Merger or Consolidation of Plan; Transfer of Plan Assets. Article 17.Amendment and Continuation of Prior Plan; Transfer of Funds to or from Other Qualified Plans. 17.01.Amendment and Continuation of Prior Plan. 17.02.Transfer of Funds from an Existing Plan. 17.03.Acceptance of Assets by Trustee. 17.04.Transfer of Assets from Trust. Article 18.Miscellaneous. 18.01.Communication to Participants. 18.02.Limitation of Rights. 18.03.Nonalienability of Benefits. 18.04.Qualified Domestic Relations Orders Procedures. 18.05.Additional Rules for Paired Plans. 18.06.Application of Plan Provisions in Multiple Employer Plans. 18.07.Veterans Reemployment Rights. 18.08.Facility of Payment. 18.09.Information between Employer and Trustee. 18.10.Effect of Failure to Qualify Under Code. 18.11.Directions, Notices and Disclosure. 18.12.Governing Law. Article 19.Plan Administration. 19.01.Powers and Responsibilities of the Administrator. 19.02.Nondiscriminatory Exercise of Authority. 19.03.Claims and Review Procedures. 19.04.Named Fiduciary. 19.05.Costs of Administration. Article 20.Trust Agreement. 20.01.Acceptance of Trust Responsibilities. 20.02.Establishment of Trust Fund. 20.03.Exclusive Benefit. 20.04.Powers of Trustee. 20.05.Accounts. 20.06.Approval of Accounts. 20.07.Distribution from Trust Fund. 20.08.Transfer of Amounts from Qualified Plan. 20.09.Transfer of Assets from Trust. 20.10.Separate Trust or Fund for Existing Plan Assets. 20.11.Self-Directed Brokerage Option. 20.12.Employer Stock Investment Option. 20.13.Voting; Delivery of Information. 20.14.Compensation and Expenses of Trustee. 20.15.Reliance by Trustee on Other Persons. 20.16.Indemnification by Employer. 20.17.Consultation by Trustee with Counsel. 20.18.Persons Dealing with the Trustee. 20.19.Resignation or Removal of Trustee. 20.20.Fiscal Year of the Trust. 20.21.Discharge of Duties by Fiduciaries. 20.22.Amendment. 20.23.Plan Termination. 20.24.Permitted Reversion of Funds to Employer. 20.25.Governing Law. 4 Preamble. This prototype plan consists of three parts:(1) an Adoption Agreement that is a separate document incorporated by reference into this Basic Plan Document; (2) this Basic Plan Document; and (3) a Trust Agreement that is a part of this Basic Plan Document and is found in Article 20. Each part of the prototype plan contains substantive provisions that are integral to the operation of the plan. The Adoption Agreement is the means by which an adopting Employer elects the optional provisions that shall apply under its plan. The Basic Plan Document describes the standard provisions elected in the Adoption Agreement. The Trust Agreement describes the powers and duties of the Trustee with respect to plan assets. The prototype plan is intended to qualify under Code Section 401(a). Depending upon the Adoption Agreement completed by an adopting Employer, the prototype plan may be used to implement a money purchase pension plan, a profit sharing plan, or a profit sharing plan with a cash or deferred arrangement intended to qualify under Code Section 401(k). Article 1. Adoption Agreement. Article 2. Definitions. 2.01. Definitions.Wherever used herein, the following terms have the meanings set forth below, unless a different meaning is clearly required by the context: (a)"Account" means an account established for the purpose of recording any contributions made on behalf of a Participant and any income, expenses, gains, or losses incurred thereon. The Administrator shall establish and maintain sub-accounts within a Participant's Account as necessary to depict accurately a Participant's interest under the Plan. (b)"Active Participant" means any Eligible Employee who has met the requirements of Article 4 to participate in the Plan and who may be entitled to receive allocations under the Plan. (c)"Administrator" means the Employer adopting this Plan, as listed in Subsection 1.02(a) of the Adoption Agreement, or any other person designated by the Employer in Subsection 1.01(c) of the Adoption Agreement. (d)"Adoption Agreement" means Article 1, under which the Employer establishes and adopts, or amends the Plan and Trust and designates the optional provisions selected by the Employer, and the Trustee accepts its responsibilities under Article 20. The provisions of the Adoption Agreement shall be an integral part of the Plan. (e)"Annuity Starting Date" means the first day of the first period for which an amount is payable as an annuity or in any other form permitted under the Plan. (f)"Basic Plan Document" means this Fidelity prototype plan document, qualified with the National Office of the Internal Revenue Service as Basic Plan Document No. 02. (g)"Beneficiary" means the person or persons (including a trust) entitled under Section 11.04 or 14.04 to receive benefits under the Plan upon the death of a Participant; provided, however, that for purposes of Section 13.03 such term shall be applied in accordance with Code Section 401(a)(9) and the regulations thereunder. (h)"Break in Vesting Service" means a 12-consecutive-month period beginning on an Employee's Severance Date or any anniversary thereof in which the Employee is not credited with an Hour of Service. Notwithstanding the foregoing, the following special rules apply in determining whether an Employee who is on leave has incurred a Break in Vesting Service: (1)If an individual is absent from work because of "maternity/ paternity leave" beyond the first anniversary of his Severance Date, the 12-consecutive-month period beginning on the individual's Severance Date shall not constitute a Break in Vesting Service. For purposes of this paragraph, "maternity/paternity leave" means a leave of absence (A) by reason of the pregnancy of the individual, (B) by reason of the birth of a child of the individual, (C) by reason of the placement of a child with the individual in connection with the adoption of such child by the individual, or (D) for purposes of caring for a child for the period beginning immediately following such birth or placement. (2)If an individual is absent from work because of "FMLA leave" and returns to employment with the Employer or a Related Employer following such "FMLA leave", he shall not incur a Break in Vesting Service during any 12-consecutive-month period beginning on his Severance Date or anniversaries thereof in which he is absent because of such "FMLA leave". For purposes of this paragraph, "FMLA leave" means an approved leave of absence pursuant to the Family and Medical Leave Act of 1993. (i)"Code" means the Internal Revenue Code of 1986, as amended from time to time. 5 (j)"Compensation" means wages as defined in Code Section 3401(a) and all other payments of compensation to an Eligible Employee by the Employer (in the course of the Employer's trade or business) for services to the Employer while employed as an Eligible Employee for which the Employer is required to furnish the Eligible Employee a written statement under Code Sections 6041(d) and 6051(a)(3). Compensation must be determined without regard to any rules under Code Section 3401(a) that limit the remuneration included in wages based on the nature or location of the employment or the services performed (such as the exception for agricultural labor in Code Section 3401(a)(2)). For any Self-Employed Individual, Compensation means Earned Income; provided, however, that if the Employer elects to exclude specified items from Compensation, such Earned Income shall be adjusted in a similar manner so that it is equivalent under regulations issued under Code Section 414(s) to Compensation for Participants who are not Self-Employed Individuals. Compensation shall generally be based on the amount actually paid to the Eligible Employee during the Plan Year or, for purposes of Articles 5 (and, for Plan Years beginning prior to January 1, 2003, Article 15) so elected by the Employer in Subsection 1.05(c) of the Adoption Agreement, during that portion of the Plan Year during which the Eligible Employee is an Active Participant.
